IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                 Fifth Circuit

                                                                FILED
                                                               March 11, 2008
                               No. 07-10669
                             Summary Calendar             Charles R. Fulbruge III
                                                                  Clerk

UNITED STATES OF AMERICA

                                         Plaintiff-Appellee

v.

GREGORY STEVEN GONZALES

                                         Defendant-Appellant


                Appeal from the United States District Court
                     for the Northern District of Texas
                          USDC No. 4:05-CR-30-2


Before HIGGINBOTHAM, STEWART, and ELROD, Circuit Judges.
PER CURIAM:*
     Gregory Gonzales appeals from the district court’s judgment sentencing
him to consecutive terms of 120 and 68 months of imprisonment on two counts
of possession of an unregistered firearm. We previously vacated the district
court’s original judgment imposing concurrent sentences of 188 months of
imprisonment because the maximum statutory sentence for the offense is 10




     *
       Pursuant to Fifth Circuit Rule 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in Rule 47.5.4.
                                  No. 07-10669

years of imprisonment. United States v. Gonzales, 236 F. App’x 1, 7 (5th Cir. 2007).
      Gonzales contends that the imposition of consecutive sentences violated
the Double Jeopardy Clause and that his sentence was unreasonable. He
further contends that his plea of guilty of one count of possession of a firearm in
furtherance of a drug-trafficking offense was not supported by a factual basis.
      Each firearm is a unit of prosecution under 26 U.S.C. § 5861(d). United
States v. Tarrant, 460 F.2d 701, 702 (5th Cir. 1972).           The imposition of
consecutive sentences did not violate the Double Jeopardy Clause. See United
States v. Prestenbach, 230 F.3d 780 (5th Cir. 2000).
      Gonzales’s Guideline sentencing range was 151-188 months of
imprisonment, more than the 10-year statutory maximum. The district court
followed the guidance of the Sentencing Guidelines in imposing consecutive
sentences to achieve an aggregate sentence within the applicable sentencing
range. See U.S.S.G. § 5G1.2(d). The sentence is reasonable. See United States
v. Alonzo, 435 F.3d 551, 554 (5th Cir. 2006).
      Finally, Gonzales challenged the factual basis to support his conviction in
his first appeal, and we found his challenge meritless. See Gonzales, 236 F.
App’x at 6. That holding is the law of the case, and it cannot be revisited. See
United States v. Elizondo, 475 F.3d 692, 695 (5th Cir. 2007), cert. denied, 127 S.
Ct. 1865 (2007).
      AFFIRMED.




                                         2